Citation Nr: 0801553	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-37 662 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1971.  The veteran served in the Republic of Vietnam from 
September 1970 to December 1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The record reflects that jurisdiction of 
the veteran's claim was transferred to the Phoenix RO 
pursuant to the veteran's request because he moved to Arizona 
during the course of this appeal. 

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board also received additional evidence from the veteran 
at the June 2007 Board hearing, which was accompanied by a 
waiver of his right to initial RO consideration of the new 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The evidence of record satisfactorily shows that the 
veteran engaged in combat with the enemy and that the claimed 
stressor events are consistent with the circumstances, 
conditions, or hardships of his service in Vietnam.

3.  The evidence shows that the veteran has been diagnosed 
with PTSD, which has been linked by competent medical opinion 
to his claimed Vietnam stressors. 


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(d), (f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.


II.	Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2007); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007).

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2007).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.


III.	Analysis 

The veteran essentially contends that he came under attack on 
multiple occasions during his service in Vietnam as a radio 
operator and that such experiences caused his current PTSD.  
The veteran has further asserted that a friend and fellow 
soldier was killed during combat in Vietnam and the loss of 
his friend also contributed to his PTSD.    

In regard to the first criterion required to establish 
service connection, the Board notes that the medical evidence 
of record sufficiently establishes that the veteran currently 
suffers from PTSD.  Indeed, the veteran's private treating 
psychiatrist (B.R.B., M.D.) wrote in March 2005 
correspondence that he had been treating the veteran for PTSD 
since July 2004 and the veteran's July 2004 private treatment 
record contains an Axis I diagnoses of chronic PTSD by Dr. 
B.R.B.  In addition, the veteran's VA treatment records from 
October 2005 to January 2007 include multiple assessments of 
PTSD.  It is particularly noted that an October 2006 VA 
hospital discharge summary reveals that a VA staff 
psychiatrist (A.K.J., M.D.) included a discharge diagnosis of 
PTSD on Axis I.  Furthermore, a March 2007 Vet Center Intake 
report reveals that the intake counselor assessed that the 
veteran demonstrated severe PTSD symptoms at that time.  
While the Board recognizes that the veteran underwent a PTSD 
examination in December 2005 and the examining psychiatrist 
(V.J., M.D.) at that time found that the veteran did not 
fully meet the criteria for PTSD, the Board affords more 
probative weight to the diagnoses rendered by the veteran's 
treating mental health professionals both before and after 
the December 2005 VA PTSD examination in this case.  



With regard to the third criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's private therapist wrote in December 2004 
correspondence that the veteran's PTSD was caused by his 
Vietnam experience.  It is further noted that the veteran's 
private treating psychiatrist, Dr. B.R.B., indicated in March 
2005 correspondence that the veteran's PTSD was related to 
the intense trauma to which he was exposed during his active 
duty in Vietnam to include involvement in and witnessing loss 
of life and experiencing extreme personal danger on a daily 
basis.  Thus, the veteran's PTSD has been linked by competent 
medical opinion to his claimed stressor events.   38 C.F.R. § 
3.304(f) (2007).

With respect to the second criterion for PTSD, the Board 
notes that the veteran's DD Form 214 and service personnel 
records reveal that he served as a radio operator assigned to 
the Headquarters and Headquarters Battery, 1st Battalion, 92nd 
Artillery during his service in the Republic of Vietnam, 
participated in an unnamed campaign, and is in receipt of the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and Meritorious Unit Citation.  
However, neither the awards or decorations nor the veteran's 
participation in a campaign are conclusive regarding the 
question of whether the veteran participated in combat.  
Nevertheless, the Board notes that the veteran has submitted 
unit histories for the 1st Battalion 92nd Field Artillery 
showing that the unit was frequently involved in combat 
activity to include ground attacks, ambushes, and receipt of 
enemy fire during the time that the veteran was assigned to 
the unit in Vietnam.  Thus, it is clear that the veteran was 
assigned to the field artillery unit at a time when 
hostilities were present.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The veteran has also presented evidence that the soldier with 
whom the veteran reported having had a friendship was 
assigned to his unit and was listed as missing in action 
after an attack that occurred in March 1971.  The record 
further reflects that the soldier died in captivity and his 
body was never recovered.  In consideration of the foregoing, 
the Board finds that the in-stressor events described by the 
veteran are sufficiently corroborated by credible supporting 
evidence and are consistent with the circumstances, 
conditions, and hardships of his service in Vietnam.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007); 
Collette v. Brown, 82 F.3d 389 (1996).

For the foregoing reasons, the Board finds that the veteran 
meets all three criteria of 38 C.F.R. § 3.303(f) (2007) for a 
grant of entitlement to service connection for PTSD.  
Therefore, service connection for PTSD is warranted.    


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


